Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is responsive to the applicant's amendment submitted on 06/30/2022. Claims 1, 9, 15 and 17 have been amended. A terminal disclaimer filed on 06/30/2022 and has been approved. Thus, claims 1-20 are currently pending in the instant application.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance. The prior art fails to teach or fairly suggest combination of elements recited in independent claims 1, 9 and 15 including:
“alternating, by control circuitry, a driving scheme implemented by the LEE driver circuit, between driving the first, second, and third LEEs between a second driving scheme and the first driving scheme, the second driving scheme including switching between driving different pairs of the first, second, and third LEEs; and after alternating between driving the first, second, and third LEEs in the second driving scheme and the first driving scheme, driving, by the LEE driver circuit, the first, second, and third LEEs using the second driving scheme” recites in claim 1, and
“controller circuitry configured to send electrical signals to the driver circuitry that cause the driver circuitry to operate the LEEs in the first driving scheme to generate light of a first color, then alternate a driving scheme implemented by the driver circuitry to driving the LEEs in the second driving scheme or the first driving scheme, and then drive the LEEs in the second driving scheme, the first driving scheme including switching between driving the first, second, and third LEEs in sequence, and the second driving scheme including switching between driving different pairs of the first, second, and third LEEs” recites in claim 9, and 
“controller circuitry configured to provide electrical signals that cause the driver circuitry to operate the LEEs using the first driving scheme to generate light of a first color, then alternate driving the LEEs in the second driving scheme or the first driving scheme, and then drive the LEEs in the second driving scheme, the first driving scheme including switching between the first, second, and third LEEs in sequence, and the second driving scheme including switching between driving different pairs of the first, second, and third LEEs” recites in claim 15.
Comparing to the prior art of the record, because none of the prior art references of the record, either stand alone or in combination, has taught or suggest the above mentioned features in combination with other limitations recited in the claims above. Therefore, the claims seemed patentable over the prior of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518. The examiner can normally be reached M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        07/14/2022